Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 1 of 10 PageID: 1




Keith Harris, Esq.(KH 4604)
Braff, Harris, Sukoneck& Maloof
570 W Mount Pleasant Ave., Suite 200
Livingston, N.J. 07039
Ph:(973)994 6677
Email: kharris(a~bhsm-law.com

John P. Fuller, Esquire,pro hac vice pending
Fuller, Fuller &Associates,P.A.
12000 Biscayne Blvd., Suite 502
North Miami,FL 33181
Ph:(305)891-5199
 Email: ipf(a~fullerfuller.com

Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   TRENTON DIVISION

THE INDEPENDENCE PROJECT,INC., a New
Jersey Non Profit Corporation, and RONALD
MOORE,Individually,

               Plaintiffs,                                 Case No.:
vs.

JCR MANAGEMENT SERVICES INC., a New
Jersey Corporation,

               Defendant.

                                       COMPLAINT

       Plaintiffs, THE INDEPENDENCE PROJECT, INC., a New Jersey Non Profit

Corporation, and RONALD MOORE, Individually, on their behalf and on behalf of all other

mobility impaired individuals similarly situated, (sometimes referred to as "Plaintiff
                                                                                  '    or

"Plaintiffs"), hereby sue the Defendant, JCR MANAGEMENT SERVICES INC., a New Jersey

Corporation (sometimes referred to as "Defendant'), for Injunctive Relief, damages, attorney's

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.




                                               1
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 2 of 10 PageID: 2




§ 12181 et sec.("ADA")and the New Jersey Law Against Discrimination (N.J.S.A.).

                                COUNTI
                      VIOLATION OF TITLE III OF THE
            AMERICANS WITH DISABILITIES ACT,42 USC ~ 12181, et seq.

1.    Plaintiff, Ronald Moore, is an individual residing at 1002 Central Ave., New Providence,

      NJ 07974, in the County of Union.

2.    Plaintiff, THE INDEPENDENCE PROJECT, INC., is a nonprofit corporation formed

      under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.

       maintains its principal office at 1002 Central Ave., New Providence, NJ 07974, in the

       County of Union.

3.    Defendant, JCR MANAGEMENT SERVICES INC., a New Jersey Corporation, holds

      title to the subject property alleged by the Plaintiffs to be operating in violation of Title

      III ofthe ADA.

4.    Defendant's property, Shore Point Plaza is located at 632 Ocean Road Route 88, Point

      Pleasant, New Jersey 08742, in the County of Ocean.

5.     Venue is properly located in the District of New Jersey because venue lies in the judicial

      district of the property sites. The Defendant's property is located in and does business

       within this judicial district.

6.    Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original

      jurisdiction over actions which arise from the Defendant's violations of Title III of the

       Americans with Disabilities Act, 42 U.S.C. § 12181 et sec. See also 28 U.S.C. § 2201

      and § 2202.

7.    Plaintiff Ronald Moore is a New Jersey resident, is sui juris, and qualifies as an

      individual with disabilities as defined by the ADA, being a quadriplegic. Ronald Moore




                                               2
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 3 of 10 PageID: 3




      has visited the property which forms the basis of this lawsuit on numerous occasions and

      plans to return to the property in the near future to avail himself ofthe goods and services

      offered to the public at the property. The Plaintiff has encountered architectural barriers

      at the subject property. The barriers to access at the property have endangered his safety.

      The Plaintiff is also a member of the Plaintiff organization, THE INDEPENDENCE

      PROJECT,INC., discussed below in paragraph 8.

8.    Plaintiff THE INDEPENDENCE PROJECT, INC., is a nonprofit New Jersey

      corporation. Members ofthis organization include individuals with disabilities as defined

      by the ADA. The purpose of this organization is to represent the interest of its members

      by assuring places of public accommodation are accessible to and usable by the disabled

      and that its members are not discriminated against because oftheir disabilities.

9.    THE INDEPENDENCE PROJECT, INC. and its members have suffered and will

      continue to suffer direct and indirect injury as a result of the Defendant's discrimination

      until the Defendant has compelled to comply with the requirements of the ADA. One or

      more of its members has suffered an injury that would allow it to bring suit in its own

      right. THE INDEPENDENCE PROJECT, INC. has also been discriminated against

      because of its association with its disabled members and their claims.

10.   Defendant owns, leases, leases to, or operates a place of public accommodation as

      defined by the ADA and the regulations implementing the ADA,28 CFR 36.201(a) and

      36.104. Defendant is responsible for complying with the obligations of the ADA. The

      place of public accommodation that the Defendant owns, operates, leases or leases to is

      known as Shore Point Plaza, and is located at 632 Ocean Road Route 88, Point Pleasant,

      NJ 08742.




                                               3
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 4 of 10 PageID: 4




11.      THE INDEPENDENCE PROJECT, INC. and Ronald Moore have a realistic, credible,

         existing and continuing threat of discrimination from the Defendant's non-compliance

         with the ADA with respect to this property as described but not necessarily limited to the

         allegations in paragraph 13 of this complaint. Plaintiffs have reasonable grounds to

         believe that they will continue to be subjected to discrimination in violation of the ADA

         by the Defendant. Ronald Moore desires to visit Shore Point Plaza not only to avail

         himself of the goods and services available at the property but to assure himself that this

         property is in compliance with the ADA so that he and others similarly situated will have

         full and equal enjoyment of the property without fear of discrimination.

12.      The Defendant has discriminated against the individual Plaintiff and members of the

         corporate Plaintiff organization by denying them access to, and full and equal enjoyment

         of, the goods, services, facilities, privileges, advantages and/or accommodations of the

         buildings, as prohibited by 42 U.S.C. § 12182 et sec.

13.      The Defendant has discriminated, and continues to discriminate, against the Plaintiffs in

         violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

         1992(or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

         $500,000 or less).     A preliminary inspection of Shore Point Plaza has shown that

         violations exist. These violations that Ronald Moore personally encountered or observed

         include, but are not limited to:

         Parking and Exterior Accessible Route

      a) Parking spaces throughout Shore Point Plaza lack adequate van access aisles, contain
         slopes beyond limits within parking spaces and lack compliant accessible routes from
         accessible parking, violating Sections 402 and 502 of the 2010 Accessibility Standards.
         These conditions during numerous visits prevented Mr. Moore from unloading from his
         van freely and safely.
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 5 of 10 PageID: 5




  b) Shore Point Plaza fails to provide the required amount of compliant accessible parking
     spaces, violating Section 502 of the 2010 Accessibility Standards. The lack of accessible
     parking makes Mr. Moore park in open areas so he can unload freely and safely from his
     van.

  c) Curb ramps provided to access stores at Shore Point Plaza are unsafe for wheelchair users
     and are not provided in some areas of the center. The curb ramps contain excessive
     slopes, abrupt changes of level and lack level landings, violating Sections 402 and 406 of
     the 2010 Accessibility Standards. Mr. Moore dealt with a lack of maneuvering space at
     the top of the curb ramp. These conditions are unsafe for Mr. Moore when he accesses
     the curb ramps.

  d) The exterior accessible route from parking spaces and throughout Shore Point Plaza fails
     to provide a safe accessible route, violating Section 402 of the 2010 Accessibility
     Standards. Mr. Moore was forced to travel in the traffic area of the center to get to the
     curb ramp and had to deal with cross slopes while accessing tenants.

  e) Shore Point Plaza fails to provide a safe accessible route to the adjacent bus stop, street or
     sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. The current
     route provides an inaccessible ramp that lacks handrails. The lack of a compliant
     accessible route prevents the option of public transportation for Mr. Moore.

      Access to Goods and Services

  ~ Payment counters throughout Shore Point Plaza including Chinese Gourmet is mounted
    beyond the reach of Mr. Moore, violating Sections 308 and 904 of the 2010 Accessibility
    Standards.

   g) Chinese Gourmet and Joe's Bagel &Grill fail to provide accessible dining tables for
      those in wheelchairs, violating Section 902 of the 2010 Accessibility Standards. Mr.
      Moore was unable to dine comfortably due to a lack of accessible tables.

   h) Entering tenants is impeded by slopes beyond limits and/or abrupt changes of level at the
      base, violating Section 404 of the 2010 Accessibility Standards. Abrupt changes of level
      and slopes can cause damage to Mr. Moore's wheelchair.

      Restrooms

   i) Restrooms at Shore Point Plaza including Joe's Bagel &Grill and Advance Hair Design
      were reported to be unsafe for use by the plaintiff. Inspection revealed Mr. Moore was
      unable to use the restrooms safely due to a lack of accessibility. Including, inaccessible
      water closets which lack proper controls and wheelchair maneuvering space violating
      Section 601 ofthe 2010 Accessibility Standards.




                                                5
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 6 of 10 PageID: 6




  j) Restrooms at Joe's Bagel &Grill and Advance Hair Design provide dispensers beyond
     reach of wheelchair users and are inaccessible to the plaintiff, violating Section 308 of
     the 2010 Accessibility Standards.

      k) Lavatories at Joe's Bagel &Grill and Advance Hair Design lack knee clearance and
         accessibility preventing the plaintiff from freely accessing the lavatory, violating Section
         606 the 2010 Accessibility Standards.

      1) Joe's Bagel &Grill and Advance Hair Design provide restrooms that contain improper
         centerlines for the water closets and flush controls mounted on the wall side, violating
         Section 604 of the 2010 Accessibility Standards. Mr. Moore was unable to access flush
         controls while in the restrooms due to improper location.

      m) Using restrooms doors at Joe's Bagel &Grill and Advance Hair Design is impeded by
         round door knobs, improper signage and a lack of maneuvering clearance, violating
         Section 404 of the 2010 Accessibility Standards. Round door knobs, stored goods and
         maneuvering space impede Mr. Moore from easily accessing doors.

          Maintenance

      n) The accessible features of the facility are not maintained, creating barriers to access for
         the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

14.       All of the foregoing violations are also violations of the 1991 Americans with Disabilities

          Act Accessibility Guidelines(ADAAG), and the 2010 Standards for Accessible Design,

          as promulgated by the U.S. Department of Justice.

15.       The discriminatory violations described in paragraph 13 are not an exclusive list of the

          Defendant's ADA violations. Plaintiffs require the inspection of the Defendant's place of

          public accommodation in order to photograph and measure all of the discriminatory acts

          violating the ADA and all of the barriers to access. The individual Plaintiff, the members

          of the Plaintiff group, and all other individuals similarly situated, have been denied

          access to, and have been denied the benefits of services, programs and activities of the

          Defendant's buildings and its facilities, and have otherwise been discriminated against

          and damaged by the Defendant because of the Defendant's ADA violations, as set forth

          above. The individual Plaintiff, the members of the Plaintiff group and all others



                                                    C~
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 7 of 10 PageID: 7




      similarly situated will continue to suffer such discrimination, injury and damage without

      the immediate relief provided by the ADA as requested herein. In order to remedy this

      discriminatory situation, the Plaintiff requires an inspection of the Defendant's place of

      public accommodation in order to determine all of the areas of non-compliance with the

      Americans with Disabilities Act.

16.   Defendant has discriminated against the individual and corporate Plaintiff by denying

      them access to full and equal enjoyment of the goods, services, facilities, privileges,

      advantages and/or accommodations of its place of public accommodation or commercial

      facility in violation of42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore,

      the Defendant continues to discriminate against the Plaintiffs, and all those similarly

      situated by failing to make reasonable modifications in policies, practices or procedures,

      when such modifications are necessary to afford all offered goods, services, facilities,

      privileges, advantages or accommodations to individuals with disabilities; and by failing

      to take such efforts that may be necessary to ensure that no individual with a disability is

      excluded, denied services, segregated or otherwise treated differently than other

      individuals because ofthe absence of auxiliary aids and services.

17.   Plaintiffs are without adequate remedy at law and are suffering irreparable harm.

      Considering the balance of hardships between the Plaintiffs and Defendant, a remedy in

      equity is warranted. Furthermore, the public interest would not be disserved by a

       permanent injunction.

18.    Plaintiffs have retained the undersigned counsel and is entitled to recover attorney's fees,

       costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28

       CFR 36.505.




                                                7
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 8 of 10 PageID: 8




19.   Defendant is required to remove the existing architectural barriers to the physically

      disabled when such removal is readily achievable for its place of public accommodation

      that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there

      has been an alteration to Defendants place of public accommodation since January 26,

      1992, then the Defendant is required to ensure to the maximum extent feasible, that the

      altered portions of the facility are readily accessible to and useable by individuals with

      disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the

      Defendant's facility is one which was designed and constructed for first occupancy

      subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant's

      facility must be readily accessible to and useable by individuals with disabilities as

      defined by the ADA.

20.   Notice to Defendant is not required as a result of the Defendant's failure to cure the

      violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less). All other conditions precedent have

      been met by Plaintiffs or waived by the Defendant.

21.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiffs

      Injunctive Relief, including an order to require the Defendants to alter Shore Point Plaza

      to make its facilities readily accessible and useable to the Plaintiffs and all other persons

       with disabilities as defined by the ADA; or by closing the facility until such time as the

      Defendant cures its violations of the ADA.

WHEREFORE,Plaintiffs respectfully request:

       a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 9 of 10 PageID: 9




             with Disabilities Act,42 U.S.C. § 12181 et seq.

      b.     Injunctive relief against the Defendant including an order to make all readily

             achievable alterations to the facility; or to make such facility readily accessible to

             and usable by individuals with disabilities to the extent required by the ADA; and

             to require the Defendant to make reasonable modifications in policies, practices or

             procedures, when such modifications are necessary to afford all offered goods,

             services, facilities, privileges, advantages or accommodations to individuals with

             disabilities; and by failing to take such steps that may be necessary to ensure that

             no individual with a disability is excluded, denied services, segregated or

             otherwise treated differently than other individuals because of the absence of

             auxiliary aids and services.

      c.     An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act. The Order shall further require

             the Defendant to maintain the required accessible features on an ongoing basis.

                                COUNT II
           VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION

22.   Plaintiffs reallege all prior obligations as if fully set forth herein. Plaintiffs repeat the

      allegations contained in all ofthe proceeding paragraphs.

23.   Defendant's facility is a place of public accommodation as defined by N.J.S.A. 10:5-5,

      (New Jersey Law Against Discrimination).

24.   New Jersey law provides that all persons shall have the opportunity to obtain all the

      accommodations, advantages, facilities and privileges of any place of public



                                                E
Case 3:18-cv-15048-FLW-ZNQ Document 1 Filed 10/17/18 Page 10 of 10 PageID: 10




      accommodation without discrimination on the basis of disability. This opportunity is

      recognized and declared to be a civil right. (See, N.J.S.A. 10:5-4.)

25.   As a result of the aforementioned discrimination, Plaintiff Ronald Moore has sustained

      emotional distress, mental anguish and suffering and humiliation, and other injuries, in

       violation of the New Jersey Law Against Discrimination.

       WHEREFORE, Ronald Moore demands judgment for damages, attorneys' fees,

litigation expenses, including expert fees and costs pursuant to the New Jersey Law Against

Discrimination.

           .~\~ ~~
       Dated.                               Respectfully
                                                   ,::,,~
                                                                  d,


                                           KEITH HARRIS,ESQ.
                                           Keith Harris, Esq.(KH4604)
                                           Braff, Harris, Sukoneck& Maloof, P.A.
                                           570 W Mount Pleasant Ave., Suite 200
                                           Livingston, N.J. 07039
                                           Ph:(973)994-6677
                                           Fax:(973)994-1296
                                           Email: kharris(a~bhsin-law.com

                                            John P. Fuller, Esquire,pro hac vice pending
                                            FULLER,FULLER &ASSOCIATES,P.A.
                                            12000 Biscayne Blvd., Suite 502
                                            North Miami, FL 33181
                                            Ph:(305)891-5199
                                            Fax:(305)893-9505
                                            Email: jpf(c~fullerfuller.com

                                            Counsel for Plaintiffs
                                            The Independence Project, Inc. and Ronald Moore




                                               10
